EXHIBIT 10.1

 

PTEK HOLDINGS, INC.

THIRD AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT is made and
entered into by and among PTEK HOLDINGS, INC., a Georgia corporation, f/k/a
Premiere Technologies, Inc. (the “Company”), and PATRICK G. JONES (the
“Executive”), effective as of May 30, 2003.

 

BACKGROUND STATEMENT

 

The Company, Premiere Communications, Inc. and the Executive entered into that
certain Second Amended and Restated Executive Employment Agreement dated as of
January 1, 2002 (the “Original PTEK Agreement”). The Company and the Executive
desire to amend and restate the Original PTEK Agreement as set forth herein.

 

THEREFORE, in consideration of and reliance upon the foregoing Background
Statement and the representations and warranties contained in this Agreement,
and other good and valuable consideration, the Company and the Executive amend
and restate the Original PTEK Agreement as follows:

 

TERMS

 

Section 1. Duties.

 

The Executive served as Executive Vice President, Chief Financial Officer and
Chief Legal Officer of the Company from January 7, 2000 until October 15, 2001,
at which time he stepped down as Chief Financial Officer. The Company will
continue to employ the Executive as Executive Vice President and Chief Legal
Officer. The Executive will have the powers, duties and responsibilities set
forth in the Company’s Bylaws and as from time to time assigned to him by the
Company’s board of directors (the “Board”) or its President consistent with such
position, and the Executive will report directly to the President. During the
term of his employment under this Agreement, the Executive will devote
substantially all of his business time to faithfully and industriously perform
his duties and promote the business and best interests of the Company; provided,
however, that the Executive is not prohibited from serving on the board of
directors of other companies and may participate in personal, civic and
charitable activities.

 

Section 2. Compensation.

 

Section 2.1. Base Salary. Commencing January 1, 2002, the Company will pay the
Executive a base salary at the annual rate of $413,438, payable in accordance
with the Company’s standard payroll practices. At the beginning of each calendar
year after 2002 during the term of this Agreement, the Executive will be
entitled to an increase in his base salary equal to five percent (5%) of the
previous year’s base salary. The Executive will also be entitled to any
additional compensation provided for by resolution of the Company’s Compensation
Committee.



--------------------------------------------------------------------------------

Section 2.2 Stock Options.

 

(i) The Company has granted to the Executive nonqualified stock options
(“Options”), having the terms set forth in this Section 2.2, in accordance with
the following vesting schedule:

 

Vesting

Date

--------------------------------------------------------------------------------

  

Number of

Options

--------------------------------------------------------------------------------

October 31, 1996

     80,000

October 31, 1997

     80,000

October 31, 1998

     80,000     

--------------------------------------------------------------------------------

     240,000     

--------------------------------------------------------------------------------

 

(ii) Each of the Options will entitle the Executive to purchase one fully-paid,
non-assessable share of the Company’s common stock at a price of $1.61, as
adjusted (the “Exercise Price”), and will expire on October 31, 2003. The vested
Options will be exercisable by the Executive delivering to the Company a written
notice of exercise signed by the Executive, in substantially the form attached
hereto as Exhibit A, together with (a) a check payable to the Company in the
amount of the total Exercise Price for the shares being purchased, or (b) a
promissory note in substantially the form attached hereto as Exhibit B in the
principal amount of the total Exercise Price, or (c) a check and a promissory
note in the aggregate amount of the total Exercise Price. Such promissory note
shall be secured by a pledge of the shares being purchased with such note
pursuant to a Stock Pledge Agreement in substantially the form attached hereto
as Exhibit C. In addition, all or any portion of the Exercise Price may be paid
by the Executive tendering to the Company shares of the Company’s common stock
that he has owned for at least six (6) months, duly endorsed for transfer, to be
credited against the Exercise Price at the fair market value of such shares on
the date of exercise; provided, however, no fractional shares may be so
tendered. In the event that the aggregate amount of the check and promissory
note, if any, plus the fair market value of the shares of common stock tendered
exceeds the total Exercise Price of the Option shares to be purchased (the
“Excess Consideration”), the Company shall issue to the Executive or his
designee a stock certificate evidencing shares of common stock equal to the
Excess Consideration divided by the fair market value of the common stock on the
date of exercise; provided, however, the Company shall not be obligated to issue
any fractional shares to the Executive and the Company shall pay to the
Executive an amount of cash equal to the fair market value of any fractional
share determined as of the date of exercise. In addition to the above methods of
exercise, to the extent permitted under Regulation T of the Federal Reserve
Board, and subject to applicable securities laws, an Option may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option shares and delivers cash sales proceeds to the Company in payment of the
total Exercise Price plus the amount of taxes and other amounts to be withheld.
In addition to and at the time of payment of the Exercise Price, the Company may
withhold, or require the Executive to pay to the Company in cash, the amount of
any federal, state and local income, employment or other withholding taxes which
the Company determines are required to be withheld under federal, state or local
law in connection with the exercise of an Option; provided, however, that all or
any portion of such required minimum tax obligations (but not any greater
amount) may, upon the election of the Executive, be paid by tendering to the
Company whole shares of the Company’s common stock duly endorsed for transfer
and owned by the Executive, or by authorization to the Company to withhold
shares of the Company’s common stock otherwise issuable upon exercise of the
Option, in either case in that number of shares of the Company’s common stock
having a fair market value on the date of exercise equal to the amount of such
taxes thereby being paid. As soon as practicable after exercise of an Option by
the Executive, the Company will deliver or cause to be delivered to the
Executive certificates or a certificate representing the number of fully paid
and non-

 

2



--------------------------------------------------------------------------------

assessable shares of common stock of the Company purchased. The Company will not
issue fractional shares. Fractional calculations will be rounded up to the
nearest number of whole shares. The Executive will be deemed a shareholder of
record as of the date of exercise. The Company will at all times reserve and
keep available sufficient authorized common stock for the exercise or conversion
of all warrants, options and other securities it issues.

 

(iii) Ownership of the Options will be registered on the books of the Company
and the Company will be entitled to treat the registered owner as the absolute
owner of the Options for all purposes. The registered owner will not be entitled
to any of the rights of a shareholder of the Company by virtue of owning
Options. No transfer of the Options will be valid unless and until the Company
has consented in writing to such transfer and the Company has received an
instrument of transfer, in a form satisfactory to the Company and executed by
the registered owner or an authorized agent, and the transfer is recorded by the
Company. Transfers incident to the death of the Executive shall not require the
Company’s approval and the assignee of such Options shall have all rights as the
Executive with respect to such Options.

 

(iv) The following adjustments shall apply:

 

(a) If after the date of this Agreement the number of outstanding shares of the
Company’s common stock is increased by a stock dividend payable in shares of the
Company’s common stock or by a split-up of shares of the common stock, then, on
the day following the date fixed for determination of holders of common stock
entitled to receive the stock dividend or split-up, the number of shares
issuable upon exercise of the Options will be increased in proportion to the
increase in the number of outstanding shares and the Exercise Price will be
correspondingly decreased.

 

(b) If after the date of this Agreement the number of outstanding shares of the
Company’s common stock is decreased by a combination or reclassification of
shares of common stock, then, on the day after the effective date of the
combination or reclassification, the number of shares issuable upon exercise of
the Options will be decreased in proportion to the decrease in the number of
outstanding shares and the Exercise Price will be correspondingly increased.

 

(c) If after the date of this Agreement the Company effects any capital
reorganization or reclassification of its common stock, or a consolidation or
merger with another corporation, or the sale or other transfer of substantially
all of its assets to another person or entity, then, as a condition to such
transaction, the Company will make fair and lawful provision whereby the
registered owner of the Options will have the right to purchase at the Exercise
Price, in lieu of voting common stock of the Company, such shares of stock,
securities, or assets as may be issued or payable with respect to or in exchange
for a number of outstanding shares of the Company’s voting common stock equal to
the number of shares of the Company voting common stock which the registered
owner would be entitled to purchase at the applicable Exercise Price as of the
effective date of such transaction. The Company will not effect any such
transaction unless the resulting successor or purchasing entity (if not the
Company) assumes by written instrument the obligation to deliver the applicable
shares of stock, securities, or assets in accordance with the foregoing
provision.

 

(d) Within ten (10) days after the Board approves of an event which is likely to
cause an adjustment to the Exercise Price, the Company will deliver written
notice to the registered owner of the Options setting forth in reasonable detail
the facts of the event and the expected calculation of the adjustment.

 

3



--------------------------------------------------------------------------------

Section 2.3. Bonus Compensation.

 

(i) In addition to his base salary, the Executive will be entitled to earn an
annual bonus for each calendar year during the term of this Agreement equal to
fifty percent (50%) of the Executive’s annual base salary for such year,
pursuant to the Company’s Bonus Plan for Corporate Associates (“Corporate Bonus
Plan”), or if the Corporate Bonus Plan ceases to exist, subject to such
requirements as are mutually agreed upon by the Company and the Executive. The
Executive will also be entitled to any additional bonus compensation provided
for by resolution of the Company’s Compensation Committee.

 

(ii) The Executive has agreed to reduce his base salary for 2002 from $413,438
to $393,750, and to reduce his target bonus for 2002 from $206,719 to $49,000,
in exchange for a grant of 39,345 shares of common stock of the Company pursuant
to that certain Restricted Stock Award Agreement by and between the Company and
the Executive dated November 27, 2001. The reduced bonus will continue to be
earned pro rata for the year pursuant to the Corporate Bonus Plan. The foregoing
notwithstanding, for all other purposes of this Agreement, including, without
limitation, Sections 2.6 and 5, the Executive’s base salary and target bonus for
2002 shall be deemed to be $413,438 and $206,719, respectively. In addition,
unless the Executive and the Company otherwise agree, the Executive’s base
salary and target bonus for 2003 shall be $434,110 and $217,055, respectively.

 

Section 2.4. Employee Benefits. During the term of his employment under this
Agreement, the Executive will be entitled to participate in all employee benefit
programs, including any pension, profit-sharing, or deferred compensation plans,
any medical, health, dental, disability and other insurance programs and any
fringe benefits, such as club dues, professional dues, the cost of an annual
medical examination and the cost of professional fees associated with tax
planning and the preparation of tax returns, on a basis at least equal to the
other senior executives of the Company. In addition to such benefits, the
Company will maintain a $1,625,000 term life insurance policy on the life of and
in the name of the Executive, a $2,000,000 split dollar life insurance policy on
the life of the Executive, and such other insurance as the Board or the
Compensation Committee of the Board may determine. The Executive or his designee
will be the owner of such insurance policies and will have all rights pursuant
thereto, subject to that certain Split Dollar Insurance Agreement by and between
the Executive, the Company and Kimberly A. Jones, dated May 15, 2000, as it may
be amended from time to time. Notwithstanding anything else contained in this
Agreement, (i) upon termination of the Executive’s employment where he is
entitled to payments pursuant to Section 2.6 hereof, or (ii) upon expiration of
the term of his employment pursuant to Section 4 hereof, the Executive will be
entitled to participate for eighteen (18) months after the date of termination
or expiration (the “Benefits Period”) in any medical, health, dental,
disability, life or similar programs in which he participated immediately before
his employment terminated or this Agreement expired on the same basis as during
his employment (including payment by the Company of the costs and expenses
associated with such programs on the same terms as during the time the Executive
was employed with the Company), and in meeting its obligations under this
provision the Company will take all actions which may be necessary or
appropriate to comply with criteria set forth by the Company’s insurance
carriers and other program providers (including the continued employment of the
Executive in some nominal capacity if necessary). Following the expiration of
the Benefits Period the Executive will be entitled to assume the payment of the
premiums on the term insurance policy referred to above.

 

Section 2.5. Reimbursement of Expenditures. The Company will reimburse the
Executive for all reasonable expenditures incurred by the Executive in the
course of his employment or in promoting the interests of the Company, including
expenditures for (i) transportation, lodging and meals during overnight business
trips, (ii) business meals and entertainment, (iii) supplies and business
equipment, (iv)

 

4



--------------------------------------------------------------------------------

long-distance telephone calls and (v) membership dues of business associations.
Notwithstanding the foregoing, the Company will have no obligation to pay
reimbursements under this Section 2.5 unless the Executive submits timely
reports of his expenditures to the Company in the manner prescribed by the
Company and the rules and regulations underlying Section 162 of the Internal
Revenue Code (the “Code”).

 

Section 2.6. Severance Pay. If (i) the Company terminates the Executive’s
employment during the term of this Agreement for any reason other than Cause or
(ii) the Executive terminates his employment with the Company for any reason
during the twenty-four (24) month period following a Change in Control of the
Company (as defined in Section 2.11 hereof), then in addition to any other
rights and remedies the Executive may have, the Executive will be entitled to
receive severance pay equal to two and one-half (2 ½) times the sum of the
Executive’s annual base salary in effect on the date of termination plus his
target bonus under Section 2.3 of this Agreement for the year in which the date
of termination occurs; provided, that if on the date of termination there is no
target bonus in effect, the target bonus for purposes of this Section 2.6 will
be the highest annual target bonus for the Executive during the three (3)
calendar years prior to the date of termination. Such amount will be payable in
substantially equal installments in accordance with the Company’s standard
payroll practices over the twelve (12) month period following the date of
termination.

 

Section 2.7. Disability of Executive. If during the term of the Executive’s
employment under this Agreement the Executive, in the opinion of a majority of
the Board (excluding the Executive), as confirmed by competent medical evidence,
becomes physically or mentally unable to perform his duties for a continuous
period (“Disabled”), then for the first year of his Disability the Executive
will receive his full base salary and for the next six months of his Disability
he will receive one-half of his base salary. (The Company may satisfy this
obligation in whole or in part by payments to the Executive provided through
disability insurance.) The Company will not, however, be obligated to pay any
salary to the Executive under this Section 2.7 beyond expiration of his term of
employment hereunder. Nor will the Company be obligated to pay bonus
compensation or an automobile allowance with respect to the period of
Disability. Bonus compensation in this circumstance will be a pro rata portion
of the bonus the Executive would have earned absent the period of Disability
based upon the number of days during the fiscal year the Executive was not
Disabled. When the Executive is again able to perform his duties he will be
entitled to resume his full position and salary. If the Executive’s Disability
endures for a continuous period of eighteen (18) months, then the Company may
terminate the Executive’s employment under this Agreement after delivery of ten
(10) days written notice. The Executive hereby agrees to submit himself for
appropriate medical examination by a physician selected by the Company for the
purposes of this Section 2.7.

 

Section 2.8. Death of Executive. Within forty-five (45) days after the
Executive’s death during the term of this Agreement, the Company will pay to the
Executive’s estate, or his heirs, the amount of any accrued and unpaid base
salary (determined as of the date of death) and accrued and unpaid bonus
compensation determined as if the Company’s fiscal year ended at the date of
death. In addition, the Company will pay to the Executive’s spouse (or if she is
not alive, to his estate or heirs) a death benefit of $5,000.

 

Section 2.9. Automobile Allowance. During the term of his employment under this
Agreement, the Company will pay the Executive a monthly automobile allowance of
$1,000.

 

Section 2.10. Vacation. The Executive will be entitled to three (3) weeks paid
vacation annually. Unused vacation time will accumulate and carryover to
subsequent years. Any unused

 

5



--------------------------------------------------------------------------------

vacation at the date of termination of this Agreement (for any reason) will be
paid to the Executive promptly following the date of termination.

 

Section 2.11. Change in Control. For the purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events:

 

(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (“Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (the “1934 Act”)) immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 25% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities that are acquired in an
acquisition by (a) an employee benefit plan (or a trust forming a part thereof)
maintained by (i) the Company or (ii) any corporation or other person of which a
majority of its voting power or its equity securities or equity interests are
owned directly or indirectly by the Company (a “Subsidiary”), or (b) the Company
or any Subsidiary, or (c) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined), shall not constitute an acquisition for
purposes for this clause (a); or

 

(ii) The individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least 60% of
the Board; provided, however, that if the election, or nomination for election
by the Company’s shareholders, of any new director was approved by a vote of at
least 80% of the Incumbent Board, such new director shall for purposes of this
Agreement, be considered as a member of the Incumbent Board; provided, further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(iii) Approval by the shareholders of the Company of:

 

(a) a merger, consolidation or reorganization involving the Company, unless:

 

  (i)   the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such a merger, consolidation or reorganization, at least two-thirds
(2/3) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, and

 

  (ii)   the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least 80% of the members of the board of
directors of the Surviving Corporation. (A transaction in which both of clauses
(i) and (ii) above shall be applicable is hereinafter referred to as a
“Non-Control Transaction.”)

 

6



--------------------------------------------------------------------------------

  (b)   A complete liquidation or dissolution of the Company; or

 

  (c)   An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary).

 

Section 3. Certain Additional Payments by the Company.

 

Section 3.1. Amount of Additional Payment. Anything in this Agreement to the
contrary notwithstanding and except as set forth below, in the event the
Internal Revenue Service (the “IRS”) or any other governmental agency claims
that, or a determination is made under Section 3.2 that, any benefit or payment
or distribution by the Company or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 3) (a “Payment”) is, or should
be, subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive from the Company an additional payment, or more
than one additional payment (each a “Gross-Up Payment”), in an amount determined
under Section 3.2 such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes, social security and other
employment taxes, and Excise Tax imposed upon any Gross-Up Payment (and any
interest and penalties imposed with respect thereto), the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

Section 3.2. Determinations. Subject to the provisions of Section 3.3, all
determinations required to be made under this Section 3, including whether and
when any Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by PricewaterhouseCoopers LLP or such other certified public accounting
firm as may be designated by the Executive (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within fifteen (15) business days of the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 3, shall be paid by the Company to the
Executive within five (5) days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, the Company acknowledges and agrees that it is
possible that the Company may be required under this Section 3.2 to make more
than one Gross-Up Payment.

 

Section 3.3. Contest of Claims. The Executive shall notify the Company in
writing of any claim by the IRS that, if successful, would require the payment
by the Company of any Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which it gives such notice

 

7



--------------------------------------------------------------------------------

to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action (other than waiving his right to any Payments) in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income or other tax or other sanctions
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses on the same basis as a
Payment. Without limitation of the foregoing provisions of this Section 3.3, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive (unless
otherwise prohibited by law, in which event the parties shall agree upon a
mutually acceptable alternative), on an interest-free basis and shall indemnify
and hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance on the same basis as a Payment; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

Section 3.4. Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3.3, the Executive receives any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 3.3) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3.3, a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then

 

8



--------------------------------------------------------------------------------

such advance shall be forgiven and shall not be required to be repaid and the
amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.

 

Section 4. Term of Employment.

 

The Executive’s term of employment under this Agreement will expire on January
1, 2005. The term of employment will automatically renew for an additional
one-year period upon the foregoing expiration, and thereafter upon the
expiration of any renewal term provided by this Section 4, unless the Company or
the Executive provides written notice to the other party at least thirty (30)
days prior to expiration that such party does not want to renew this Agreement.

 

Section 5. Termination of Employment.

 

Section 5.1. Termination by the Company. The Company may terminate the
Executive’s employment under this Agreement only for “Cause” amounting to gross,
continuing and willful malconduct, misconduct or nonperformance, having a
substantial, adverse effect upon the Company, or for Disability, as described in
Section 2.7 hereof. No act or failure to act by the Executive will be considered
“willful” unless done or not done in bad faith and without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Termination for Cause will not be effective unless the Company delivers
to the Executive thirty (30) days advance written notice setting forth in
reasonable detail the allegations of Cause, and the Executive does not correct
the acts or omissions documented in such notice within such 30-day period. For
purposes of this Agreement, any significant change to the Executive’s title, his
powers, duties or responsibilities, or his employee benefits or working
conditions, or any relocation of his workplace outside of Atlanta, Georgia,
will, at the option of the Executive, constitute a termination of his employment
by the Company without Cause. Notwithstanding anything else contained in this
Agreement, if, for any reason whatsoever, the Company terminates the Executive’s
employment, then the Company will reimburse the Executive for all reasonable
costs and expenses incurred by him (including attorneys’ fees, court costs and
the costs of paralegal and other legal or investigative support personnel)
connected with investigating, preparing, defending or appealing any litigation,
arbitration, mediation or similar proceeding arising out of this Agreement,
whether commenced or threatened. Such reimbursements will be paid in advance of
the final disposition of such litigation, arbitration, mediation or similar
proceeding within ten (10) days after the Executive submits requests for
reimbursement along with supporting invoices.

 

Section 5.2. Termination by the Executive. The Executive may terminate his
employment under this Agreement thirty (30) days after giving written notice to
the Company. If the Executive terminates his employment under this Agreement,
then he will be entitled to pro rata portions of his base salary and bonus
compensation with respect to the fiscal year in which the termination occurs
(based on the number of days the Executive is employed by the Company during
such fiscal year) as well as any accrued but unpaid compensation.

 

Section 6. Restrictive Covenants.

 

Section 6.1. Prohibited Activities. During the term of his employment under this
Agreement and for a period of one (1) year thereafter, the Executive will not,
as a shareholder, owner, operator, employee, partner, independent contractor,
consultant, lender, financier, officer or director, within any portion of the
United States in which the Company conducts business on the effective date of
this Agreement (the “Territory”), which the parties acknowledge is the same
territory in which the Executive is deemed to be performing his services on
behalf of the Company:

 

9



--------------------------------------------------------------------------------

(i) participate in the ownership or management of or provide services of
substantially the same nature or character as those provided to the Company by
the Executive to any business that directly or indirectly competes with the
Company in the Territory with respect to conferencing (audio conferencing and
Web-based collaboration), or multimedia messaging (high-volume actionable
communications, including e-mail, wireless messaging, voice message delivery and
fax); provided, that nothing in this Agreement shall restrict the Executive from
maintaining a passive investment of less than three percent (3%) of any class of
equity securities of a corporation whose shares are listed on the New York Stock
Exchange or on NASDAQ; or

 

(ii) solicit or induce any person who is an employee, officer, agent, affiliate,
supplier, client or customer of the Company to terminate such relationship or
refuse to do business with the Company or reduce the amount of products or
services purchased from the Company; provided, however, that for purposes of
this clause (ii), clients and customers shall be limited to actual clients or
customers or actively-sought clients or customers of the Company with whom the
Executive has had material contact during the term of this Agreement.

 

Section 6.2. Trade Secrets. The Executive acknowledges and recognizes that
during his employment with the Company he may acquire (or may have acquired
during his prior employment with the Company) secret or confidential
information, knowledge, or data with respect to the business or products of the
Company which may provide advantage to the Company over others not having such
information (“Confidential Information”). During his employment hereunder and
for a period of one (1) year thereafter, the Executive will not communicate,
disclose, divulge or use any such secret or confidential information to the
detriment of the Company. Following the termination of the Executive’s
employment hereunder, the provisions of this Section 6.2 shall not apply to any
information that (a) was known to the Executive prior to the Company retaining
his law firm to represent the Company or (b) becomes generally available to the
telecommunications industry other than as a result of disclosure by the
Executive. Any Confidential Information that also constitutes a “trade secret”
under applicable law shall be subject to any additional protections afforded by
law and the duration of the foregoing nondisclosre and nonuse obligations shall
extend for as long as the underlying Confidential Information continues to meet
the definition of a “trade secret.”

 

Section 6.3. Property of the Company. The Executive acknowledges that all
confidential information relating to computer software or hardware currently
utilized by the Company or incorporated into its products and all such
information the Company currently plans to utilize or incorporate into its
products is the exclusive property of the Company. Furthermore, the Executive
agrees that all discoveries, inventions, creations and designs of the Executive
during the course of his employment pursuant to this Agreement or predecessor
agreements will be the exclusive property of the Company.

 

Section 6.4. Remedies. In the event the Executive violates or threatens to
violate the provisions of this Section 6, damages at law will be an insufficient
remedy and the Company will be entitled to equitable relief in addition to any
other remedies or rights available to the Company and no bond or security will
be required in connection with such equitable relief.

 

Section 6.5. Counterclaims. The existence of any claim or cause of action the
Executive may have against the Company will not at any time constitute a defense
to the enforcement by the Company of the restrictions or rights provided by this
Section 6.

 

10



--------------------------------------------------------------------------------

Section 6.6. Company. For purposes of this Section 6, “Company” shall include
the Company and all of its direct and indirect subsidiaries, partners, and
affiliates and any predecessors and successors of the Company.

 

Section 7. Service as a Director.

 

Subject to his nomination to serve as a director of the Company and his election
by the shareholders of the Company, the Executive agrees to serve as a director
of the Company.

 

Section 8. Indemnification.

 

Section 8.1. Non-Derivative Actions. The Company will indemnify the Executive if
he becomes a party to any proceeding (other than an action by, or in the right
of, the Company), by reason of the fact that he is or was a director, officer,
employee, or agent of the Company or is or was serving at the request of the
Company as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, against liability
incurred in connection with such proceeding, including any appeal, provided he
acted in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Company and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any proceeding by judgment, order, settlement, or
conviction or upon a plea of nolo contendere or its equivalent will not, of
itself, create a presumption that the Executive did not act in good faith and in
a manner which he reasonably believed to be in, and not opposed to, the best
interests of the Company or, with respect to any criminal proceeding, had
reasonable cause to believe that his conduct was unlawful.

 

Section 8.2. Derivative Actions. The Company will indemnify the Executive if he
becomes a party to any proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that he is or was a director,
officer, employee, or agent of the Company or is or was serving at the request
of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise, against
expenses and amounts paid in settlement not exceeding, in the judgment of the
Board, the estimated expense of litigating the proceeding to conclusion,
actually and reasonably incurred in connection with the defense or settlement of
such proceeding, including any appeal; provided that he acted in good faith and
in a manner he reasonably believed to be in, or not opposed to, the best
interests of the Company.

 

Section 8.3. Advancement of Expenses. Expenses incurred by the Executive in
defending a civil or criminal proceeding described in this Section 8 will be
paid by the Company in advance of the final disposition of the proceeding within
ten (10) days after the Executive submits a request for payment; provided,
however, that the Executive has undertaken in writing to repay such amounts if
he is ultimately found not to be entitled to indemnification by the Company.

 

Section 8.4. Non-Exclusivity; Continuity. The indemnification provided for by
this Agreement will not be exclusive and the Company may make any other
indemnification allowed by law. The indemnification provided for by this
Agreement will continue after the Executive has ceased to be a director,
officer, employee, or agent of the Company or ceases to serve at the request of
the Company as a director, officer, employee, or agent of another corporation,
partnership, joint venture, trust, or other enterprise, and will inure to the
Executive’s heirs, executors, and administrators.

 

Section 8.5. No Subrogation. The indemnification provided for by this Agreement
will be personal in nature and the Company will not have any liability under
this Section 8 to any insurer or any

 

11



--------------------------------------------------------------------------------

person, corporation, partnership, trust or association or other entity (other
than heirs, executors or administrators) by reason of subrogation, assignment,
or succession by any other means to the claim of the Executive.

 

Section 9. Compliance With Other Agreements.

 

The Executive represents and warrants to the Company that he is free to enter
into this Agreement and that the execution of this Agreement and the performance
of the obligations under this Agreement will not, as of the date of this
Agreement or with the passage of time, conflict with, cause a breach of or
constitute a default under any agreement to which the Executive is a party or
may be bound.

 

Section 10. Severability.

 

Every provision of this Agreement is intended to be severable. If any provision
or portion of a provision is illegal or invalid, then the remainder of this
Agreement will not be affected. Moreover, any provision of this Agreement which
is determined to be unreasonable, arbitrary or against public policy will be
modified as necessary so that it is not unreasonable, arbitrary or against
public policy.

 

Section 11. Waivers.

 

A waiver by a party to this Agreement of any breach of this Agreement by the
other party will not operate or be construed as a waiver of any other breach or
of the same breach on a future occasion. No delay or omission by either party to
enforce any rights it may have under this Agreement will operate or be construed
as a waiver.

 

Section 12. Modification.

 

This Agreement may not be modified or amended except by a writing signed by the
Company and the Executive.

 

Section 13. Headings.

 

The various headings contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
of the provisions of this Agreement.

 

Section 14. Counterparts.

 

This Agreement may be executed in several counterparts, each of which will be
deemed an original, but all of which taken together will constitute one and the
same instrument.

 

Section 15. Number and Pronouns.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or the plural will include the singular and the plural and pronouns
stated in the masculine, feminine or neuter gender will include the masculine,
feminine and neuter genders.

 

12



--------------------------------------------------------------------------------

Section 16. Survival of Representations and Warranties.

 

The respective representations and warranties of the parties to this Agreement
will survive the execution of this Agreement and continue without limitation.

 

Section 17. Assignment; Binding Effect.

 

Neither this Agreement nor any right or interest hereunder shall be assignable
by either the Executive or the Company without the other party’s prior written
consent; provided, however, that nothing in this Section 17 shall preclude (i)
the Executive from designating a beneficiary to receive any benefits payable
hereunder upon his death, or (ii) the executors, administrators or other legal
representatives of the Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto.

 

In addition, at the request of the Executive, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business, assets or stock of the
Company, by agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession will be a breach of this
Agreement and will entitle the Executive to compensation from the Company in the
same amount and on the same terms as he would be entitled to hereunder if his
employment was terminated by the Company without Cause as of the effectiveness
of any such succession.

 

Except as otherwise provided herein, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, administrators, executors, successors and assigns.

 

Section 18. Waiver of Jury.

 

With respect to any dispute which may arise in connection with this Agreement
each party to this Agreement hereby irrevocably waives all rights to demand a
jury trial.

 

Section 19. Entire Agreement.

 

With respect to its subject matter, this Agreement constitutes the entire
understanding of the parties superseding all prior agreements, understandings,
negotiations and discussions between them, whether written or oral, and there
are no other understandings, representations, warranties or commitments with
respect thereto.

 

Section 20. Governing Law; Venue.

 

This Agreement will be governed by and interpreted in accordance with the
substantive laws of the State of Georgia without reference to conflicts of law.
Venue for the purposes of any litigation in connection with this Agreement will
lie solely in the state court in and for Fulton County, Georgia or the United
States District Court in and for the Northern District of Georgia.

 

13



--------------------------------------------------------------------------------

Section 21. Notices.

 

Any notices or other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given and delivered
when delivered in person, two (2) days after being mailed postage prepaid by
certified or registered mail with return receipt requested, or when delivered by
overnight delivery service or by facsimile to the recipient at the following
address or facsimile number, or to such other address or facsimile number as to
which the other party subsequently shall have been notified in writing by such
recipient:

 

If to the Company:

 

PTEK Holdings, Inc.

3399 Peachtree Road

The Lenox Building

Suite 700

Atlanta, GA 30326

Attn: Chief Legal Officer

 

If to the Executive:

 

Patrick G. Jones

155 Helmsley Drive

Atlanta, GA 30327

 

Section 22. Original PTEK Agreement Superseded.

 

The Original PTEK Agreement has been amended and restated by this Agreement, and
the Original PTEK Agreement shall be of no further force or effect after the
effective date of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

PTEK HOLDINGS, INC.

By:

 

/s/    BOLAND T. JONES        

--------------------------------------------------------------------------------

    Boland T. Jones

 

THE EXECUTIVE

/s/    PATRICK G. JONES          

--------------------------------------------------------------------------------

Patrick G. Jones

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

Date:                                             

 

PTEK Holdings, Inc.

3399 Peachtree Road, NE

The Lenox Building, Suite 700

Atlanta, GA 30326

Attention: Stock Option Plan Administrator

 

  Re:   Exercise of Stock Option

 

Dear Sir:

 

The undersigned Employee, pursuant to that certain Third Amended and Restated
Executive Employment Agreement dated as of                         , 2003, by
and between PTEK Holdings, Inc. (the “Corporation”) and the undersigned (the
“Agreement”), hereby exercises the Option granted under the Agreement for the
following number of Option shares, subject to the terms and conditions of the
Agreement:

 

Number of Option Shares Being Purchased:

    __________

Exercise Price Per Share:

  $                                                                  

Total Exercise Price:            

  $                                         

 

I will pay the total purchase price and any other required amounts in the form
specified below (check one):

 

[    ]             Cash Only: By delivering to the Corporation a check payable
to PTEK Holdings, Inc. in the aggregate amount of (i) $                        
for the total Exercise Price, plus (ii) the amount of applicable withholding
taxes.

 

[    ]             Cash and Shares: By delivering a check to the Corporation
payable to PTEK Holdings, Inc. in the aggregate amount of (i)
$                         for part of the Exercise Price, plus (ii) the amount
of applicable withholding taxes; provided, if none of the Exercise Price will be
paid by check, the check will be equal to the applicable withholding taxes. I
will pay the balance of the Exercise Price by tendering to the Corporation
shares of common stock of the Corporation that I have owned for at least six
months, pursuant to Section 2.2 of the Agreement.



--------------------------------------------------------------------------------

[    ]        Cash From Broker: By causing to be delivered to the Corporation
via wire transfer or check an amount equal to the total Exercise Price plus
applicable withholding taxes from                                         
            , a broker, dealer or other “creditor” as defined by Regulation T
issued by the Board of Governors of the Federal Reserve System (the “Broker”). I
authorize the Corporation to issue a stock certificate for the number of Option
shares indicated above, or to electronically transfer such shares, in the name
of the Broker in accordance with instructions received by the Corporation from
the Broker and to deliver such stock certificate or such electronic transfer
directly to the Broker (or to any other party specified in the instructions from
the Broker) upon the Corporation receiving the total Exercise Price plus
applicable withholding taxes from the Broker.

 

Unless I have chosen to pay the Exercise Price through a Broker, please deliver
the stock certificate to me (see delivery instructions below).

 

Very truly yours,

 

--------------------------------------------------------------------------------

Patrick G. Jones

 

       

Delivery Instructions:

          Approved by:  

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

PROMISSORY NOTE

 

$                       [  Date  ]

 

PATRICK G. JONES (hereinafter referred to as “Debtor”), for value received,
hereby promises to pay to the order of PTEK HOLDINGS, INC., a Georgia
corporation (hereinafter referred to as “Payee”), the principal sum of
                                                      DOLLARS
($                    ) on                                               [the
tenth anniversary], together with interest on the unpaid principal balance at
the rate of                                                              
percent (                %) [the applicable Federal rate under I.R.C. §1274(d)
in effect on the date of this Note] per annum, compounded annually. Any
principal of or interest on this Note not paid when due shall bear interest
after such due date until paid at the rate of                  percent
(        %) [two points highter than the primary interest rate] per annum, and
Debtor shall pay all costs of collection. The principal hereof and the interest
thereon are payable at 3399 Peachtree Road, Suite 700, Atlanta, Georgia 30326,
or at such other place as Payee may from time to time designate to Debtor in
writing, in coin or currency of the United States of America.

 

Prepayment. Debtor may, at any time and from time to time, prepay all or any
portion of the principal of this Note remaining unpaid, without penalty or
premium. In the event Debtor sells any of the shares of $.01 par value common
stock of Payee that are held by Payee pursuant to the Stock Pledge Agreement
described hereinbelow, Debtor shall prepay a portion of this Note in an amount
equal to the after-tax proceeds received by Debtor from the sale of such shares.
Prepayments shall be applied first to the payment of accrued but unpaid interest
on this Note and the balance to principal.

 

Events of Default. If any of the following events (an “Event of Default”) shall
occur and be continuing for any reason whatsoever (and whether such occurrence
shall be voluntary or involuntary or come about or be effected by operation of
law or otherwise), then this Note shall thereupon be and become due and payable,
without any further notice or demand of any kind whatsoever, all of which are
hereby expressly waived:

 

(a) If Debtor defaults in the payment of principal or interest on this Note when
and as the same shall become due and payable and such default continues for
twenty (20) days after Debtor receives notice from Payee of such default; or

 

(b) If Debtor makes an assignment for the benefit of creditors or admits in
writing his inability to pay his debts generally as they become due; or

 

(c) If an order, judgment or decree is entered adjudicating Debtor bankrupt or
insolvent; or

 

(d) If Debtor petitions or applies to any tribunal for the appointment of a
trustee or receiver of Debtor, or of any substantial part of the assets of
Debtor, or commences any proceedings relating to Debtor under any bankruptcy,
reorganization, arrangement, insolvency,



--------------------------------------------------------------------------------

readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; or

 

(e) If any such petition or application is filed, or any such proceedings are
commenced, against Debtor, and Debtor by any act indicates his approval thereof,
consent thereto, or acquiescence therein, or an order is entered appointing any
such trustee or receiver, or approving the petition in any such proceedings, and
such order remains unstayed and in effect for more than ninety (90) days.

 

Security. This Note is being executed and delivered pursuant to, and is subject
to the terms and conditions of, that certain Third Amended and Restated
Executive Employment Agreement by and between Payee and Debtor, and this Note is
secured by a pledge of shares of $.01 par value common stock of Payee pursuant
to that certain Stock Pledge Agreement by and between Payee and Debtor of even
date herewith.

 

Waiver. Any failure on the part of Payee at any time to require the performance
by Debtor of any of the terms or provisions hereof, even if known, shall in no
way affect the right thereafter to enforce the same, nor shall any failure of
Payee to insist on strict compliance with the terms and conditions hereof be
taken or held to be a waiver of any succeeding breach or of the right of Payee
to insist on strict compliance with the terms and conditions hereof.

 

Time. Time is of the essence.

 

Notices. All notices, requests, demands and other communications to Debtor
hereunder shall be in writing and shall be deemed to have been duly given and
delivered when delivered in person, when mailed postage prepaid by registered or
certified mail with return receipt requested, or when delivered by overnight
delivery service to 155 Helmsley Drive, Atlanta, Georgia 30327, or to such other
address as Debtor may designate to Payee in writing.

 

Applicable Law. This Note shall be governed by, and enforced and interpreted in
accordance with, the laws of the State of Georgia.

 

IN WITNESS WHEREOF, Debtor has executed this Note under seal as of the date
first set forth above.

 

    (L.S.)

--------------------------------------------------------------------------------

    Patrick G. Jones    

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

 

STOCK PLEDGE AGREEMENT

 

THIS STOCK PLEDGE AGREEMENT is made and entered into as of the              day
of                             , 200    , by and between PATRICK G. JONES (the
“Pledgor”) and PTEK HOLDINGS, INC., a Georgia corporation (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgor has purchased from the Secured Party                     
shares of the $.01 par value common stock (the “Shares”) of Secured Party; and

 

WHEREAS, as consideration for the purchase of the Shares Pledgor has delivered a
Promissory Note of even date herewith (the “Note”) to the Secured Party in the
principal amount of                                          Dollars
($                        ); and

 

WHEREAS, to secure the payment of all obligations of the Pledgor under the Note,
the Pledgor has agreed to pledge to the Secured Party, and to grant the Secured
Party a security interest in, all of the Shares;

 

NOW, THEREFORE, for and in consideration of the premises and the agreements and
covenants contained herein, the parties hereto agree as follows:

 

1. Security Interest. The Pledgor hereby unconditionally grants and assigns to
the Secured Party, its successors and assigns, a continuing security interest in
and security title to the Shares. The Pledgor has delivered to and deposited
with the Secured Party certificates representing the Shares and stock powers
endorsed in blank, as security for payment of (i) all obligations of the Pledgor
to the Secured Party under the Note, and any extension, renewal, amendment or
modification thereof, and (ii) all obligations of the Pledgor to the Secured
Party hereunder. Beneficial ownership of the Shares, including, without
limitation, all voting, consensual and dividend rights, shall remain in the
Pledgor until the occurrence of a Default pursuant to Section 3 hereof.

 

2. Representation and Warranty. The Pledgor hereby represents and warrants to
the Secured party that except for the security interest created hereby, the
Pledgor owns the Shares free and clear of all liens, claims and encumbrances,
and has the unencumbered right to pledge the Shares.

 

3. Default. Upon the occurrence of an Event of Default under the Note, or if the
Pledgor shall fail to perform or observe any provision of this Agreement and
such failure shall continue for thirty (30) days after notice is given by the
Secured Party to the Pledgor of such failure (any of such occurrences being
hereinafter referred to as a “Default”), the Secured Party shall be entitled,
without limitation, to exercise the following rights, which the Pledgor hereby
agrees to be commercially reasonable:



--------------------------------------------------------------------------------

(a) to receive all amounts payable in respect of the Shares otherwise payable to
the Pledgor, and to exercise all of the rights, powers and remedies of the
Pledgor with respect to such payments;

 

(b) to transfer all or any part of the Shares into the Secured Party’s name or
the name of its nominee or nominees;

 

(c) to vote all or any part of the Shares (whether or not transferred into the
name of the Secured Party) and give all consents, waivers and ratifications in
respect of the Shares and otherwise act with respect thereto as though it were
the outright owner thereof;

 

(d) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Shares in one or more blocks, or any
interest therein, at any public or private sale at any exchange or elsewhere,
without demand of performance, advertisement or notice of intention to sell or
of the time or place of sale or adjournment thereof (all of which are hereby
expressly and irrevocably waived by the Pledgor), for cash, on credit or for
other property, for immediate or future delivery without any assumption of
credit risk, and for such price or prices and on such terms as the Secured Party
in its sole discretion may determine; the Pledgor agrees that to the extent that
notice of sale shall be required by law that at least five (5) business days’
notice to the Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification;
the Secured Party shall not be obligated to make any sale of the Shares
regardless of notice of sale having been given; the Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and any such sale may, without further notice, be made at
the time and place to which it was so adjourned; the Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Shares, whether before or after sale hereunder,
and all rights, if any, of marshalling the Shares; at any such sale, unless
prohibited by applicable law, the Secured Party may bid for and purchase all or
any part of the Shares so sold free from any such right or equity of redemption;
and the Secured Party shall not be liable for failure to collect or realize upon
any or all of the Shares or for any delay in so doing nor shall any of them be
under any obligation to take any action whatsoever with regard thereto; and

 

(e) generally, to take all such other action as the Secured Party in its sole
discretion may determined as incidental or conducive to any of the matters or
powers mentioned in the foregoing provisions of this Section 3 and which the
Secured Party may or can be do lawfully and to use the name of the Pledgor for
the purposes aforesaid and in any proceedings arising therefrom.

 

4. Application of Proceeds. The proceeds of the public or private sale or other
disposition shall be applied (a) to the costs incurred in connection with the
sale;

 

2



--------------------------------------------------------------------------------

(b) to any unpaid interest which may have accrued on any obligations secured
hereby; (c) to any unpaid principal on any obligations secured hereby; and (d)
to damages incurred by the Secured Party by reason of any breach secured against
hereby, in such order as the Secured Party may determine, and any remaining
proceeds shall be paid over to the Pledgor or others as provided by law. In the
event the proceeds of the sale or other disposition of the Shares are
insufficient to pay such expenses, interest, principal, obligations and damages,
the Pledgor shall remain liable to the Secured Party for any such deficiency.

 

5. Additional Rights of Secured Party. In addition to its rights and privileges
under this Agreement, the Secured Party shall have all the rights, powers and
privileges of a secured party under the Georgia Uniform Commercial Code.

 

6. Return of Shares to Pledgor.

 

(a) Upon payment in full of all principal and interest on the Note, this
Agreement shall terminate and the Secured Party shall return to the Pledgor all
of the then remaining Shares.

 

(b) Within (10) days after the Secured Party’s receipt of a written request from
the Pledgor, the Secured Party shall deliver to the Pledgor a written release of
its security interest in up to the number of Shares representing the equivalent
value of the principal reduction of the Note to the date of such request, based
on the market value of the Shares being released. The request shall state the
number of Shares to be released, and the release shall be in the form attached
hereto as Annex 1. Within the aforesaid 10-day period, the Secured Party also
shall tender to the Company the certificate(s) representing the pledged Shares
to be released, along with written instructions to the Company to cancel such
certificate(s) and issue a new certificate(s) to the Secured Party representing
the remaining Shares subject to this Agreement and a new certificate(s) to the
Pledgor representing the Shares released.

 

7. Voting Rights.

 

(a) For so long as any of the obligations secured hereby remain unpaid, after a
Default, (i) the Secured Party may exercise all voting rights, and all other
ownership or consensual rights of the Shares, but under no circumstances is the
Secured Party obligated by the terms of this Agreement to exercise such rights,
and (ii) the Pledgor hereby appoints the Secured Party the Pledgor’s true and
lawful attorney-in-fact and IRREVOCABLE PROXY to vote the Shares in any manner
the Secured Party seems advisable for or against all matters submitted or which
nay be submitted to a vote of shareholders. The power-of-attorney granted hereby
is coupled with an interest and shall be irrevocable.

 

3



--------------------------------------------------------------------------------

(b) For so long as the Pledgor shall have the right to vote the Shares, the
Pledgor covenants and agrees that it will not, without the prior written consent
of the Secured Party, vote or take any consensual action with respect to the
Shares which would constitute a default under this Agreement.

 

8. Assignment. The Pledgor shall not transfer, assign or otherwise dispose of
its beneficial interest in any of the Shares without the prior written consent
of the Secured Party.

 

9. Notices. Any notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given and
delivered when delivered in person, when mailed postage prepaid by registered or
certified mail with return receipt requested, or when delivered by overnight
delivery service to the recipient at the address set forth below, or to such
other address as to which the other party has been subsequently notified in
writing by such recipient.

 

Pledgor:

  Secured Party:

Patrick G. Jones

  PTEK Holdings, Inc.

155 Helmsley Drive

  3399 Peachtree Road

Atlanta, GA 30327

  The Lenox Building, Suite 700     Atlanta, GA 30326     Attention: President

 

10. Applicable Law; Binding Agreement. The provisions of this Agreement shall be
construed and interpreted, and all rights and obligations of the parties hereto
determined, in accordance with the laws of the State of Georgia. This Agreement,
together with all documents referred to herein, constitutes the entire agreement
between the Pledgor and the Secured Party with respect to the matters addressed
herein and may not be modified except by a writing executed by the Secured Party
and Pledgor. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which, taken together, shall
constitute one and the same instrument.

 

11. Severability. If any Section or part thereof shall for any reason be held or
adjudged to be invalid, illegal or unenforceable by any court of competent
jurisdiction, such Section or part thereof so adjudicated invalid, illegal or
unenforceable shall be deemed separate, distinct and independent, and the
remainder of this Agreement shall remain in full force and effect and shall not
be affected by such holding or adjudication.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

PLEDGOR:  

--------------------------------------------------------------------------------

Patrick G. Jones

 

SECURED PARTY:

PTEK HOLDINGS, INC.

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

[Date]

 

Mr. Patrick G. Jones

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Dear                         :

 

The undersigned acknowledges receipt of principal payments totaling
$                     pursuant to that certain Promissory Note dated
                                , in the original principal amount of
$                    , payable by you to the undersigned, and the undersigned
hereby releases                      shares of no par value common stock of the
undersigned from the security interest granted to the undersigned in accordance
with the terms and conditions of that certain Stock Pledge Agreement dated
                                , by and between you and the undersigned.

 

Sincerely,

PTEK HOLDINGS, INC.

By:

 

--------------------------------------------------------------------------------